Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants are respectfully reminded that they and other individuals, as set forth in 37 CFR 1.56, have a duty to bring to the attention of the Office any material prior art or other information cited or brought to their attention in any related foreign application. See MPEP 2001.06(a). The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question.  The individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are “material to patentability” of the application in question, but must instead bring such other applications to the attention of the examiner. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).  For example, if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are “material to patentability” of the subsequent application. See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.  See MPEP 2001.06(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dike (3214052) in view of L'Ecuyer (20080264980).
Dikes discloses:
Claim 1. A storage tank (figs 1-9) allowing fluid transfer (capable of performing the above intended use) comprising: a tank (tank in figs 1-9) defined by a top side (upper portion), a first side wall (one side portion), a second side wall (another side portion), a front wall (another side portion between side walls), a rear wall (portion opposite front), and a bottom side (lower portion of device), forming a reservoir for storage of fluids therein (internal space within); a fluid fill port providing a sealable opening for accessing said reservoir (adjacent 6 capable of performing the above intended use); with the exception of the following which is disclosed by L'Ecuyer: a fluid inlet coupler (40) secured to said top side, said fluid coupler having a single directional flow allowing fluid to enter said reservoir when activated (capable of performing the above intended use such as the flow shown by arrows in fig 2); a fluid outlet coupler secured to said bottom side (adjacent 16 in fig 2), said fluid outlet coupler having a single directional flow allowing fluid to exit said reservoir when activated (capable of performing the above intended use, as shown in fig 2); wherein said storage tank is constructed and arranged to have said fluid outlet coupler releasably secured to a base tank to activate a fluid inlet coupler whereby fluid from said storage tank will flow to said base tank (the Office notes that Applicant has not positively claimed another tank; the positively claimed tank is capable of performing the above intended use, as for example shown in fig 2).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dike in view of L'Ecuyer (by providing the above elements to the top and bottom) in order to provide controlled dispensing as to prevent undesired spillage, harm and waste.
The Combined Reference discloses:
Claim 2. The storage tank according to Claim 1 wherein said fluid outlet coupler provides a temporary seal to a fluid inlet coupler (as in L'Ecuyer fig 2)

Claim 3. The storage tank according to Claim 1 wherein said top side of said tank has a convex shape wherein the overall top surface is curved outward, and said bottom surface of said tank has a concave shape wherein the overall bottom surface is curved inward (as in Dike shapes in fig 12).

Claim 4. The storage tank according to Claim 3 wherein said convex shape of said top surface is constructed and arranged to cause an alignment and nesting with said concave shape of said bottom surface of an adjoining tank (capable of performing the above intended use, such as shown in Dike shapes in fig 1).

Claim 5. The storage tank according to Claim 4 wherein said alignment allows a fluid outlet coupler mounted to the bottom surface of a first tank to interact with a fluid inlet coupler of a second tank positioned beneath said first tank, wherein fluid from said first tank flows to said second tank through said outlet and said inlet coupler (combination of the prior art and the alignment of elements permits the above intended use).

Claim 6, 7. The storage tank according to Claim 1 wherein said top side of said tank includes a recessed track for receipt of a mounting strap; wherein said first side surface and said second side surface include a recessed track in continuance of said top side recessed track for receipt of said mounting strap.  Official Notice is taken, that it is old and conventional to provide wherein said top side of said tank includes a recessed track for receipt of a mounting strap; wherein said first side surface and said second side surface include a recessed track in continuance of said top side recessed track for receipt of said mounting strap. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to provide wherein said top side of said tank includes a recessed track for receipt of a mounting strap; wherein said first side surface and said second side surface include a recessed track in continuance of said top side recessed track for receipt of said mounting strap in order to provide stability for attaching an additional element for carrying tank filled with heavy contents as to assist in the transportation of the device.

Claim 9. The storage tank according to Claim 1 wherein said upper surface includes a handle extending from said fluid fill port to a position adjacent said rear side wall, said handle including a vent thereby providing an anti glug vent (32 with hollow portion within the handle being a vent capable of performing the above intended use).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Scanish (2018036227).
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Scanish.  Scanish discloses the Scanish the concept of providing indents to accommodate ports adjacent a handle (such as shown in fig 3 adjacent 41 including indent for a port).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Scanish (by providing any number of indents for the provides ports and therefore providing the following and intended uses wherein said bottom surface includes a first and second receiving indent, said first receiving indent for receipt of an adjoining fuel fill port, aligning said outlet coupler with the inlet coupler of an adjoining tank to permit fluid transfer, said second receiving indent for receipt of an adjoining fuel fill port aligning said outlet with a protected area to prevent fluid transfer) in order to provide specific accommodation for the elements on the top of the device during stacking as to provide enhanced gripping of surfaces of which would help support the devices during stacking.

Claim(s) 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dike in view of L'Ecuyer and Scanish.
	Dike discloses  a storage tank (figs 1-9) having automatic fluid transfer (capable of performing the above intended use; automatic in that the device operates with minimal human interaction) comprising: a tank (figs 1-9) defined by a convex top side (upper portion), a first side wall (one side portion), a second side wall (another side portion), a front wall (portion between side walls), a rear wall (wall opposite front), and a concave bottom side (lower portion), forming a reservoir for storage of fluids therein (internal volume capable of performing the above intended use); a fluid fill port providing a sealable opening for accessing said reservoir (adjacent 6 capable of performing the above intended use); 
with the exception of the following which is disclosed by L'Ecuyer: a fluid inlet coupler (40) secured to said top side, said fluid coupler having a single directional flow allowing fluid to enter said reservoir when activated (capable of performing the above intended use such as the flow shown by arrows in fig 2); a fluid outlet coupler secured to said bottom side (adjacent 16 in fig 2), said fluid outlet coupler having a single directional flow allowing fluid to exit said reservoir when activated (capable of performing the above intended use, as shown in fig 2); wherein said storage tank is constructed and arranged to have said fluid outlet coupler releasably secured to a base tank to activate a fluid inlet coupler whereby fluid from said storage tank will flow to said base tank (the Office notes that Applicant has not positively claimed another tank; the positively claimed tank is capable of performing the above intended use, as for example shown in fig 2).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dike in view of L'Ecuyer (by providing the above elements to the top and bottom) in order to provide controlled dispensing as to prevent undesired spillage, harm and waste The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Scanish.  Scanish discloses the Scanish the concept of providing indents to accommodate ports adjacent a handle (such as shown in fig 3 adjacent 41 including indent for a port).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Scanish (by providing any number of indents for the provides ports and therefore providing the following and intended uses wherein said bottom surface includes a first and second receiving indent, said first receiving indent for receipt of an adjoining fuel fill port, aligning said outlet coupler with the inlet coupler of an adjoining tank to permit fluid transfer, said second receiving indent for receipt of an adjoining fuel fill port aligning said outlet with a protected area to prevent fluid transfer) in order to provide specific accommodation for the elements on the top of the device during stacking as to provide enhanced gripping of surfaces of which would help support the devices during stacking.

The Combined Reference discloses:
Claim 11. The storage tank according to Claim 10 wherein said convex shape of said top surface is constructed and arranged to cause an alignment and nesting with said concave shape of said bottom surface of an adjoining tank (capable of performing the above intended use, such as shown in Dike shapes in fig 1).

Claim 12. The storage tank according to Claim 10 wherein said alignment allows a fluid outlet coupler mounted to the bottom surface of a first tank to interact with a fluid inlet coupler of a second tank positioned beneath said first tank, wherein fluid from said first tank flows to said second tank through said outlet and said inlet coupler (combination of the prior art and the alignment of elements permits the above intended use).
Claim 13, 14: The storage tank according to Claim 10 wherein said top side of said tank includes a recessed track for receipt of a mounting strap’ wherein said first side surface and said second side surface include a recessed track in continuance of said top side recessed track for receipt of said mounting strap.  Official Notice is taken, that it is old and conventional to provide wherein said top side of said tank includes a recessed track for receipt of a mounting strap; wherein said first side surface and said second side surface include a recessed track in continuance of said top side recessed track for receipt of said mounting strap. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to provide wherein said top side of said tank includes a recessed track for receipt of a mounting strap; wherein said first side surface and said second side surface include a recessed track in continuance of said top side recessed track for receipt of said mounting strap in order to provide stability for attaching an additional element for carrying tank filled with heavy contents as to assist in the transportation of the device.

Claim 15. The storage tank according to Claim 10 wherein said upper surface includes a handle extending from said fluid fill port to a position adjacent said rear side wall, said handle including a vent thereby providing an anti glug vent (32 with hollow portion within the handle being a vent capable of performing the above intended use).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735